FILED
                             `NOT FOR PUBLICATION                           OCT 05 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


NICOLAS MORAN,                                   No. 12-16484

                Plaintiff - Appellant,           D.C. No. 1:08-cv-00016-GBC

 v.
                                                 MEMORANDUM*
DEBBIE HILL, Sergeant; et al.,

                Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Eastern District of California
                     Gerald B. Cohn, Magistrate Judge, Presiding**

                           Submitted September 21, 2015***

Before:         REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Nicolas Moran appeals pro se from the district court’s order denying his

post-judgment motion for a new trial following a jury verdict in his 42 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging an Eighth Amendment excessive force claim. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

motion for a new trial. Kode v. Carlson, 596 F.3d 608, 612 (9th Cir. 2010) (per

curiam). We affirm.

      The district court did not abuse its discretion in denying Moran’s motion for

a new trial based on defendants’ alleged inconsistent trial testimony because there

was substantial evidence supporting the jury’s verdict. See Molski v. M. J. Cable,

Inc., 481 F.3d 724, 729 (9th Cir. 2007) (“The district court’s denial of the motion

for a new trial is reversible only if the record contains no evidence in support of the

verdict.”); Watec Co. v. Liu, 403 F.3d 645, 651 n.5 (9th Cir. 2005) (the credibility

of the witnesses and the weight of the evidence are issues for the jury and are

generally not subject to appellate review).

      The district court did not abuse its discretion in denying Moran’s motions

for appointment of counsel because Moran did not demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting

forth standard of review and exceptional circumstances requirement).

      The district court did not abuse its discretion in denying Moran’s motion for

an interpreter because Moran was proficient in English. See United States v.

Mayans, 17 F.3d 1174, 1179 (9th Cir. 1994) (standard of review and requirements


                                           2                                      12-16484
for an interpreter).

       We lack jurisdiction to consider Moran’s challenges to the order denying his

motion for reconsideration of his motion for new trial because Moran failed to file

a timely notice of appeal of this order. See Fed. R. App. P. 4(1)(A).

       Moran waived his argument that the district court failed to give certain jury

instructions because he did not request such instructions below. See Fed. R. Civ.

P. 51(d)(1)(B).

       We do not consider issues not specifically and distinctly raised and argued in

the opening brief, or raised for the first time in the reply brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

       We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

       AFFIRMED.




                                            3                                    12-16484